
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. McClintock
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the life of President Ronald
		  Wilson Reagan on what would have been the anniversary of his 98th
		  birthday.
	
	
		Whereas Ronald Reagan was born on February 6, 1911, in
			 Tampico, Illinois, to a family of modest means;
		Whereas Ronald Reagan was educated in Illinois public
			 schools, and in 1932, graduated from Eureka College with a degree in economics
			 and sociology;
		Whereas by 1937, Ronald Reagan moved to California to
			 pursue a career in acting;
		Whereas beginning in 1947, Ronald Reagan served as
			 President of the Screen Actors Guild for 13 years;
		Whereas on March 4, 1952, Ronald Reagan married Nancy
			 Davis, who would become his best friend and lifelong confidant for the
			 following 52 years;
		Whereas in 1964, only 2 years after switching his
			 political party affiliation, Ronald Reagan delivered a stirring speech in
			 support of the nomination of Republican Barry Goldwater for President;
		Whereas in 1966, Ronald Reagan was elected as the 33rd
			 Governor of California, and won re-election 4 years later;
		Whereas Ronald Reagan helped enact sweeping reforms to the
			 state welfare system by working with a Democratic State Legislature;
		Whereas Ronald Reagan understood the need to control state
			 spending, and in 1971, worked with economist Milton Freidman to introduce
			 Proposition One, the first state wide ballot initiative to limit
			 spending;
		Whereas after 2 successful terms as governor, Ronald
			 Reagan declined to run for a 3rd term, and was later elected the 40th President
			 of the United States;
		Whereas Ronald Reagan became the 1st President in 3
			 decades to serve 2 full terms;
		Whereas Ronald Reagan provided leadership and demonstrated
			 unwavering conviction during the Cold War to inspire individuals throughout the
			 world to seek freedom and democracy in their own Nations;
		Whereas Ronald Reagan is known to many historians as the
			 great communicator;
		Whereas Ronald Reagan departed the Oval Office as one of
			 our most popular sitting Presidents;
		Whereas when Ronald Reagan developed Alzheimer’s, he
			 announced his condition in a courageous and honest fashion, and helped call new
			 attention to this disease; and
		Whereas Nancy Reagan continued to care for her husband in
			 steadfast loving dedication as she witnessed her husband’s death on June 5,
			 2004, at the age of 93: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the extraordinary life of
			 President Ronald Wilson Reagan, and expresses its deepest appreciation for his
			 profound public service;
			(2)recognizes the significance of Ronald
			 Reagan’s Presidency, and his legacy’s contribution to the United States and
			 rest of the world;
			(3)recognizes the significance and influence
			 of Nancy Reagan as the President’s confidant and First Lady; and
			(4)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to Nancy Reagan.
			
